Citation Nr: 1740457	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-31 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lower pole thyroid hyper functioning adenoma.

2.  Entitlement to an initial compensable rating for hypertension (HTN).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2002 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In relevant part, in September 2009, the Veteran submitted a copy of a September 28, 2009 VAMC Erie treatment record addressing his thyroid disorder and hypertension.  Also of record are reports of VA examinations conducted in October 2015 that make reference to testing done in February 2015 and March 2014.  Problematically, beyond this submission and subsequent reference, the claims file is silent for both treatment medical records from Erie VAMC and any evidence of treatment prior to July 2012.  There is no indication that Erie VAMC records were ever in evidence or requested.  Notably, in its October 2013 statement of the case the RO's only discussion of post service treatment was the aforementioned "VA progress note from Erie VA Medical Center submitted by [the Veteran]."  The RO's February 2016 Supplemental Statement of the Case is similarly silent for any discussion of post service VA treatment records.  Lastly, a February 2016 Deferred Rating Decision suggests that the only VA records requested by the RO were those from Pittsburgh VAMC.  In light of known outstanding VA treatment medical records the Board finds a remand is necessary.  38 U.S.C.A. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to request clarification as to which VAMC and/or VA locations he has received treatment from during the pendency of the appeal.  Thereafter, obtain and associate with the Veteran's claims file:

a. All treatment records from the Erie VAMC from November 2008 to the present.  

b. All Pittsburgh VAMC treatment records dated since October 2015.

c. All other VAMC and/or VA medical records, from locations identified by the Veteran, which are pertinent to his treatment for hypertension, lower pole thyroid functioning adenoma, hyperthyroidism, or a thyroid condition generally throughout the pendency of the appeal.

All attempts to obtain these records must be documented in the claims file and the Veteran should be notified.

2. After completing the above, and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




